—Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered December 7, 1995, convicting him of resisting arrest, aggravated unlicensed operation of a motor vehicle in the first degree, operating a motor vehicle while under the influence of alcohol, operating a motor vehicle without a certificate of inspection, and operating a motor vehicle without being restrained by a safety belt, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress, inter alia, statements he made to the police and physical evidence.
Ordered that the judgment is affirmed.
The defendant’s claims regarding the legal sufficiency of the evidence are unpreserved for appellate review (see, CPL 470.05 [2]; People v Salas, 192 AD2d 627). In any event, viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility are questions to be determined by the jury, which saw and heard the witnesses (see, People v Caban, 120 AD2d 603). Its determination is accorded great weight on appeal and will not be *462disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, People v Banks, 85 NY2d 558). Rosenblatt, J. P., Altman, Florio and McGinity, JJ., concur.